Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the amendment filed 10/19/2021.  Claims 1–15 are presently pending and are presented for examination. Claims 1, 3 and 10 are currently amended.
Response to Amendment
The Amendment filed 19 October 2021 has been entered. Claims 1-15 remain pending in the application. Regarding the Non-Final Office Action mailed on 22 July 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/19/2021, with regard to the rejections of claims 1-15 under 35 USC 102/103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Applicant’s arguments, see Arguments/Remarks, filed 10/19/2021, with regard to the rejections of claims 1-15 under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that “The pending claims have been amended to provide statutory claim limitations that include at least one processor, and computer executable program code embodied in non-transitory computer readable storage media…” overcomes 35 U.S.C. 101 rejections, the examiner respectfully disagrees.
The “at least one processor, and computer executable program code embodied in non-transitory computer readable storage media” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing device.  The processor/program code are recited at a high level of generality and is merely automates the steps that are considered as Mental Process. Therefore, the amended claims does not bring the method out of a Mental Process and the 35 U.S.C. 101 rejections are maintained.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  

If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite an autonomous driving method comprising: planning global traveling, determining a location of a vehicle, generating a first local high-definition map, planning a local route as recited in independent claims 1 and 10.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, the claim encompasses a person looking at data collected and forming a simple judgement. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The claim recites additional elements of controlling the subject vehicle according to the planning of the local route to perform autonomous driving. The controlling step is recited at a 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the controlling step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The claim recites that the controlling are based on the planning of the local route, and the planning is based on a generated high-definition map using at least one of a road view and an aerial view provided from a map server, which is disclosed in prior arts as recited in the specification (e.g. para 0035 recites “…a road view and an aerial view provided through a map server from Daum”, para 0041-0042 recite “The generation of the high-definition map may be performed through well-known image processing techniques. For example, a road view or aerial view picture is subject to image processing to acquire information about road surface marking data and traffic light data, and the information may be constructed into a map” and para 0063 recites “…the autonomous driving is performed by…and performing simultaneous localization and mapping (SLAM)). The use of a road view and an aerial view of  a map to generate a planned route, the acquisition of road view and aerial view picture and the subsequent image processing to acquire information about road surface marking data and constructing the data into a map, and performing autonomous driving control based on the planed route and SLAM are all conventional methods for map generation and autonomous vehicle controlling, and the specification indicated these are “well-known” and does not further provide any indication that the controlling is anything other than a conventional map generation and autonomous vehicle control, i.e. “generating a first local high-definition map such that the first local high-definition map is generated for at least one section in a global-travelling planned route obtained in the planning of the global travelling using at least one of a road view and an aerial view provided from a map server” is a well-known routine as stated in the specification. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
As per claims 2-9 and 11-15.
Claims 2-9 and 11-15 depend upon claims 1 and 10, but fail to cure the deficiencies of claims 1 and 10 because these claims merely add to the abstract idea of claims 1 and 10 without adding significantly more to the abstract idea.  
Claims 2, 6-9 and 14-15 add to the abstract idea of generating the high-definition map using both road view and aerial view. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 3-5 and 11-13 add to the abstract idea of planning the local route.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the planning of the global travelling” in line 10 and “the planning of the local route” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the generating of the first local high-definition map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the generating of the second local high-definition map”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected by virtue of the dependency on claim 1.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over An (US20160138924, hereinafter An) in view of Qiu (“Augmented vehicular reality enabling extended vision for future vehicles”, hereinafter Qiu).
As to claims 1 and 10, An teaches an autonomous driving method and driving system comprising: 
An, para 0051, navigation device plans a path, i.e. navigation device is a computing device with processor and memory that runs program code), the computer executable program code comprising:
program code that plans global travelling such that guidance information of global node points is acquired (An, para 0051 teaches planning a driver global path to a destination, the navigation device runs program code; also see para 0073); 
program code that determines a location of a subject vehicle (An, para 0051 teaches acquiring a location of a vehicle); 
program code that generates a first local high-definition map such that the first local high-definition map is generated for at least one section in a global-travelling planned route obtained in the planning of the global travelling using at least one of a road view and an aerial view provided from a map server (An, para 0013 teaches planning a detailed global path by mapping a partial detailed path of a lane level; para 0065 teaches planning a detailed global path using map stored in autonomous traveling  map database; para 0071 teaches mapping method of driver map and autonomous travelling map using structure of road network; para 0075 teaches the mapping process of the driver map and the autonomous travelling map, also see Fig. 10 and para 0094-0095); 
program code that plans a local route for autonomous driving using the first local high- definition map (An, para 0096-0097 teaches after adding the partial detailed path link to the map set for calculating the detailed global path, the vehicle determines whether next link exits and acquires the next link); and 
An, para 0055 teaches controlling a vehicle travelling in accordance with a local path provided by the autonomous travelling path providing unit).
wherein a high-definition map comprises one or more of: road surface marking data, lane centerline data and traffic light data, the traffic light data including height information (An, para 0009 teaches lane level information includes coordinates of a center line, road surface display information such as lanes or stop lines; para 0013 teaches detailed global map with lane information),  
wherein local comprises a predetermined section within at least a forward set distance along a route (An, para 0019 teaches partial detailed path exists up to a location ahead by a predetermined distance on the detailed global path).
An does not teach wherein at a request of the subject vehicle, the map server wirelessly transmits road view and aerial view pictures of a requested section to the subject vehicle and the subject vehicle performs the autonomous driving method while communicating with the map server. 
However, in the same field of endeavor, Qiu teaches utilizing wireless communication to share vehicle views using road-side or cloud infrastructure as an intermediary for autonomous cars (see at least Qiu, page 2,  section 3 AVR design).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by An to include wherein at a request of the subject vehicle, the map server wirelessly transmits road view and aerial view pictures of a requested section to the subject vehicle and the subject vehicle performs the autonomous driving method while communicating with the map server as disclosed Qiu, page 1, section 1. Introduction, 2nd paragraph).
As to claim 2, An in view of Qiu teaches the autonomous driving method of claim 1.
An further teaches wherein, in the generating of the first local high-definition map, the generating of the first local high-definition map is performed using both of the road view and the aerial view (An, para 0065 teaches planning a detailed global path using map stored in autonomous traveling  map database; para 0069-0070 teaches provides vehicle travelling information for the vehicle control based on recognized road environment; para 0071 teaches mapping using road structures; para 0075 teaches the mapping process of the driver map and the autonomous travelling map and Fig. 6-8 is map info from aerial view).
As to claims 8 and 14, An in view of Qiu teaches the autonomous driving method of claim 1 and autonomous driving system of claim 10, wherein, in the generating of the first local high-definition map, the first local high-definition map is generated for all sections of the global-travelling planned route (An, para 0013 teaches a driver global path to a destination and an autonomous traveling path providing unit planning a detailed global path by mapping a partial detailed path of a lane level based on the driver global path; an autonomous traveling operation unit performs autonomous traveling of the vehicle by following a path included in the vehicle traveling information; para 0028 teaches planning detailed global path by mapping the partial detailed path on the driver global path).
As to claim 9 and 15, An in view of Qiu teaches the autonomous driving method of claim 1 and autonomous driving system of claim 10, wherein, in the generating of the first local high-definition map, the first local high-definition map is generated before the autonomous driving starts (Wheeler, para 0015 teaches an autonomous traveling path planning unit determine traveling condition based on the detailed global path, i.e. the detailed global path is generated before the autonomous traveling starts).

Claims 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Qiu as applied in claims 1 and 10, and further in view of Wheeler (US20200081134, hereinafter Wheeler).
As to claims 3 and 11, An in view of Qiu teaches the autonomous driving method of claim 1 and autonomous driving system of claim 10.
An further teaches an autonomous traveling environment recognition unit that recognizes the road environment such as obstacles, road signs, et al. for autonomous traveling path planning (An, para 0067-0069). 
An modified by Qiu does not teach program code that generates a second local high-definition map such that information about an obstacle and a marking on a road surface in a forward set distance are acquired through a sensor and the second local high-definition map in a range corresponding to the forward set distance is generated using the acquired information, wherein the planning of the local route is performed using at least one of the first local high-definition map and the second local high-definition map.
	However, in the same field of endeavor, Wheeler teaches HD map system maintains high definition (HP) maps containing up to data information to navigate the autonomous vehicle, the HD map is created using sensors of the self-driving vehicle (Wheeler, para 0022), the sensors perceives the surroundings of the vehicle and forms landmark map and 3D map that include landmarks and physical objects around the vehicle (Wheeler, para 0044-0046)
Wheeler, para 0023).
As to claims 4 and 12, An in view of Qiu and Wheeler teaches the autonomous driving method of claim 3 and autonomous driving system of claim 11.
An further teaches using the first local high-definition map (An, para 0065 teaches planning a detailed global path using map stored in autonomous traveling map database; para 0075 teaches the mapping process of the driver map and the autonomous travelling map).
Wheeler further teaches wherein the planning of the local route is performed using the first local high-definition map in response to a failure for acquiring the information through the sensor (Wheeler, para 0003-0004 teaches vehicle sensor be obscured, the vehicle uses map data to navigate).
See claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 5 and 13, An in view of Qiu and Wheeler teaches the autonomous driving method of claim 3 and autonomous driving system of claim 11.
An, para 0065 teaches planning a detailed global path using map stored in autonomous traveling map database; para 0075 teaches the mapping process of the driver map and the autonomous travelling map) and in planning an entry route or an exit route of an intersection, the planning of the local route is performed using the first local high-definition map (An, para 0084-0089 teaches autonomous traveling path providing unit searches for a detailed global path by mapping a partial detailed path on the driver global path, also see Fig. 9 and Fig. 10).
Wheeler further teaches planning autonomous travel using the first local high-definition map in response to a failure for acquiring information about a point to which an exit road of the intersection leads due to limitation of a recognition range of the sensor (Wheeler, para 0003-0004).
See claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine.
As to claim 6, An in view of Qiu and Wheeler teaches the autonomous driving method of claim 3. 
Wheeler further teaches wherein the generating of the first local high-definition map is performed before the generating of the second local high-definition map (Wheeler, para 0028-0029 teaches online HD map system stores map information, i.e. first local HD map; and the online HD map system receives data collected by sensors and creates updated HD map, i.e. the first local HD map is generated before the second local HD map).
See claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine.
As to claim 7, An in view of Qiu and Wheeler teaches the autonomous driving method of claim 3, wherein the generating of the first local high-definition map is performed in response to a failure for performing the generating of the second local high-definition map (Wheeler, para 0003-0004 teaches vehicle sensor be obscured, i.e. failure for performing the generating of the second local HD map, the vehicle uses map data to navigate, i.e. the first local HD map).
See claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668